COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Bray and Annunziata
Argued at Alexandria, Virginia


MEDTECH HEALTH CARE TRAINING
                                      MEMORANDUM OPINION * BY
v.   Record No. 2762-99-4           JUDGE ROSEMARIE ANNUNZIATA
                                           MAY 23, 2000
VIRGINIA BOARD OF NURSING


            FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                     Leslie M. Alden, Judge

          Richard E. Gardiner for appellant.

          Howard M. Casway, Assistant Attorney General
          (Mark L. Earley, Attorney General; Ashley L.
          Taylor, Jr., Deputy Attorney General;
          Jane D. Hickey, Senior Assistant Attorney
          General, on brief), for appellee.


     Medtech Health Care Training ("Medtech") appeals from a

judgment of the Circuit Court of Fairfax County, affirming

certain findings of the Virginia Board of Nursing ("Board").

Medtech contends the Board's findings were not based upon

substantial evidence in the record and that the circuit court

erred in failing to rule on Medtech's contention that one of the

Board's factual findings resulted from a misinterpretation of

the pertinent regulation.   We dismiss the appeal.




     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
                            BACKGROUND

     Medtech was granted provisional approval to operate a

practical nursing program in March, 1995.    Provisional approval

authorizes the admission of students based upon a determination

that the training program has sufficient faculty and is

developing a tentative curriculum.     Following the graduation of

its first class in June, 1996, a survey visit was conducted by

the Board to determine whether to grant final approval to

Medtech's application.   During the visit a number of

deficiencies were noted, but no action was taken at that time

because the Board's regulations then in effect required that

Medtech be accredited by the Southern Association of Colleges

and Schools before the Board could take further action, and

Medtech was not yet accredited.   In March, 1998, on the

recommendation of its Education Committee, the Board advised

Medtech that it had six months to obtain the required

accreditation.   On October 7, 1998, following a hearing, an

order was entered which continued Medtech's provisional

approval, subject to an unannounced survey visit and the

submission of quarterly reports by Medtech.    The continued

provisional approval and conditions were due to on-going

uncorrected deficiencies in Medtech's training program.

     On February 17 and 18, 1999, the Board sent reviewers to

conduct the unannounced survey visit as required by the October


                               - 2 -
7, 1998 order.   The Board's Education Special Conference

Committee recommended denial of final approval and withdrawal of

provisional approval because of continuing deficiencies noted on

this visit.

     After a hearing was held on July 19, 1999, the Board

entered a final order withdrawing Medtech's provisional approval

for its practical nursing education program.    The decision was

based on the Board's determination that Medtech had failed to

comply with the regulatory requirements for continued approval

of its program, noted in eleven specific failures.     Upon

Medtech's appeal to the circuit court, seven of these findings

of fact were affirmed. 1   The court suspended the Board's order

and remanded the matter to the Board "for further proceedings as

the Board deems necessary."    This appeal followed.

                              ANALYSIS

     Medtech contends the court erred in affirming the seven

factual findings under consideration in this appeal because they

were not based on substantial evidence in the record.    Medtech

also contends that finding 2(j) misconstrued 18 VAC

90-20-130(A), and the circuit court erred in failing to rule on


     1
       The Board's findings of fact affirmed by the circuit court
are those designated 2(b), 2(c), 2(d), 2(e), 2(f), 2(i), and
2(j) in the Board's order of July 19, 1999. The remaining four
factual findings were reversed by the circuit court as not being
adequately noticed, and are not under consideration in this
appeal.


                                - 3 -
this question.    For the reasons that follow, we lack

jurisdiction to decide this appeal.

     Code § 17.1-405(1) grants "[t]his Court . . . appellate

jurisdiction over any final decision of a circuit court on

appeal from a decision of an administrative agency."        Hoyle v.

Virginia Employment Comm'n, 24 Va. App. 533, 537, 484 S.E.2d

132, 133 (1997) (internal quotation omitted).    The Board is an

administrative agency.     See Code §§ 2.1-1.6; 9-6.25:2.    "A final

decision is one 'which disposes of the whole subject, gives all

the relief that is contemplated and leaves nothing to be done by

the court.'"     Wells v. Wells, 29 Va. App. 82, 85-86, 509 S.E.2d

549, 551 (1999) (quoting Erikson v. Erikson, 19 Va. App. 389,

390, 451 S.E.2d 711, 712 (1994)).    "[U]nless [an interlocutory

order] constitutes an . . . order that 'adjudicates the

principles of a cause,' we do not have jurisdiction to consider

an appeal."    Id. at 86, 509 S.E.2d at 551.

          An interlocutory decree adjudicates the
          principles of a cause where "the rules or
          methods by which the rights of the parties
          are to be finally worked out have been so
          far determined that it is only necessary to
          apply those rules or methods to the facts of
          the case in order to ascertain the relative
          rights of the parties, with regard to the
          subject matter of the suit."

Id. (quoting Moreno v. Moreno, 24 Va. App. 227, 231, 481 S.E.2d

482, 485 (1997)) (additional citations omitted); see Canova

Elec. Contracting, Inc. v. LMI Ins. Co., 22 Va. App. 595, 600,


                                 - 4 -
471 S.E.2d 827, 830 (1996) ("[A]n order adjudicates the

principles of a cause only if it determines the rights of the

parties and affects the final order in the case.").   Thus,

unless the circuit court's order remanding the matter before us

to the Board "adjudicates the principles of the cause," we lack

jurisdiction to consider the appeal.

     In the present case, the circuit court's order remanding

the matter to the Board "for further proceedings as the Board

deems necessary" is an interlocutory order that does not

adjudicate the principles of the cause.   Consequently, we lack

jurisdiction to address the matter, and dismiss the appeal.

                                                   Dismissed.




                              - 5 -